                                                                     1    John D. Fiero (CA Bar No. 136557)
                                                                          PACHULSKI STANG ZIEHL & JONES LLP
                                                                     2    150 California Street, 15th Floor
                                                                          San Francisco, California 94111-4500
                                                                     3    Telephone: 415.263.7000
                                                                          Facsimile: 415.263.7010
                                                                     4    E-mail: jfiero@pszjlaw.com

                                                                     5    Attorneys for Equity Owners
                                                                          Ross Sullivan and Kelleen Sullivan
                                                                     6

                                                                     7                                 UNITED STATES BANKRUPTCY COURT
                                                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                                                     8
                                                                                                                   OAKLAND DIVISION
                                                                     9
                                                                         In re                                                  Case No.: 17-10065-RLE
                                                                    10
                                                                                  SVC,                                          Chapter 11
                                                                    11
                                                                                                                                NOTICE OF (1) PLAN
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                         Debtor.                CONFIRMATION HEARING, AND (2)
                                                                    12
                                                                                                                                BALLOTING AND OBJECTION
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                                                          DEADLINES RELATED
                                            ATTORNEYS AT LAW




                                                                                                                                CONFIRMATION OF THE
                                                                    14                                                          COMBINED PLAN AND
                                                                                                                                DISCLOSURE STATEMENT
                                                                    15                                                          PROPOSED BY SULLIVAN FAMILY
                                                                                                                                (DECEMBER 20, 2019)
                                                                    16
                                                                                                                                CONFIRMATION HEARING
                                                                    17                                                          Date:  February 26, 2020
                                                                                                                                Time:  10:00 a.m.
                                                                    18                                                          Place: 1300 Clay Street, Room 201
                                                                                                                                       Oakland, CA 94612
                                                                    19                                                          Judge: The Hon. Roger L. Efremsky

                                                                    20
                                                                                  TO ALL CREDITORS AND PARTIES ENTITLED TO NOTICE UNDER FEDERAL
                                                                    21
                                                                         RULE OF BANKRUPTCY PROCEDURE 2002:
                                                                    22
                                                                                  PLEASE TAKE NOTICE THAT at a hearing to take place on February 26, 2020 at 10:00
                                                                    23
                                                                         a.m. in the courtroom of the Honorable Roger L. Efremsky located at 1300 Clay Street, Room 201
                                                                    24
                                                                         Oakland, CA on February 26, 2020 at 10:00 a.m., the Court will consider the Combined Plan and
                                                                    25
                                                                         Disclosure Statement Proposed by Sullivan Family (December 20, 2019) (the “Plan”).
                                                                    26
                                                                                  PLEASE TAKE FURTHER NOTICE THAT the Court has set the following schedule of
                                                                    27
                                                                         events leading up to the February 26, 2020 hearing:
                                                                    28


                                                                         DOCS_SF:102444.1 82168/001
                                                                     Case: 17-10065         Doc# 503    Filed: 12/20/19   Entered: 12/20/19 14:06:45    Page 1 of 2
                                                                     1            1.       All ballots regarding the Plan are due (completed, signed and returned by United

                                                                     2   States Postal Service Mail) so that they are received no later than February 12, 2020 at 5:00 p.m.

                                                                     3   (Pacific Time) at the following address:

                                                                     4                                          SVC Plan Ballot Processing
                                                                                                                     c/o John D. Fiero
                                                                     5                                       Pachulski Stang Ziehl & Jones LLP
                                                                                                              150 California Street, 15th Floor
                                                                     6                                         San Francisco, CA 94111-4500
                                                                     7            The ballots are included in your service package on blue paper. A prepaid and pre-

                                                                     8   addressed envelope is included to assist you in submitting your ballot. Do not send your ballot via

                                                                     9   facsimile or e-mail. If your ballot is not properly completed, signed and returned as described, it will

                                                                    10   not be counted. If your ballot is damaged or lost, you may request a replacement by sending a

                                                                    11   written request to the above address.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12            2.       All objections to confirmation of the Plan shall be filed with the Court no later than
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   February 12, 2020.
                                            ATTORNEYS AT LAW




                                                                    14   Dated: December 20, 2019                      PACHULSKI STANG ZIEHL & JONES LLP

                                                                    15
                                                                                                                     By: /s/ John D. Fiero
                                                                    16                                                  John D. Fiero
                                                                                                                        Attorneys for Equity Owners
                                                                    17
                                                                                                                        Ross Sullivan and Kelleen Sullivan
                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                         DOCS_SF:102444.1 82168/001                           2
                                                                     Case: 17-10065         Doc# 503     Filed: 12/20/19     Entered: 12/20/19 14:06:45        Page 2 of 2
